Case 8:18-cr-00433-CEH-CPT Document 74 Filed 10/26/20 Page 1 of 1 PageID 287




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


UNITED STATES OF AMERICA



v.                                           CASE NO: 8:18-cr-433-T-36CPT

QUADRIAN JAMAR HARRIS




                           FINAL REVOCATION HEARING
      Pursuant to the Report and Recommendation of the United States Magistrate

Judge (Doc.70), entered October 6, 2020, to which there has been no objection and the

14-day objection period has expired, the Report of Preliminary Supervised Release

Revocation Hearing is now accepted.

      A Final Revocation Hearing was previously scheduled for October 30, 2020

at 1:30 PM before the undersigned and will proceed as scheduled.

      DONE and ORDERED in Tampa, Florida this 26th day of October 2020.




Copies:
Counsel for the Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services
